Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 7/11/2022 and applicant has submitted an amendment, filed on 9/29/2022.

Response to Arguments
Applicant's arguments with respect to claims 1-10, 12-24, 26-30 filed on 9/29/2022 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-24, 26-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20220173786 (hereinafter referred to as Gui). 
Consider claims 1, 29, Gui teaches a method for wireless communications by a user equipment (UE) (see at least ¶ [0029], “…the system 100 includes UE 101x…” and also see Fig. 2, 12), comprising: 
receiving signaling, from a network entity, indicating a beam switch from a first beam to a second beam (see at least ¶ [0186], “…the UE 101 may perform beam refinement with the assistance of Rx beam sweeping. In other 5G NR scenarios, beam switching may be applied on both the UE side and gNB side. For example, the RAN node 111 may trigger transmission configuration indicator (TCI) state reconfiguration based on beam reporting by the UE 101…” and see at least ¶ [0189], “…the UE may utilize a multi-step UL timing adjustment which may be triggered by timing adjustment commands received from the currently camped gNB (e.g., RAN node 111)…” and see at least ¶ [0193], “…the UE 101 may perform a switch from a first beam to a second beam…”); 
performing the beam switch from the first beam to the second beam (see at least ¶ [0193], “…the UE 101 may perform a switch from a first beam to a second beam…”); 
receiving, from the network entity, a configuration indicating one or more conditions regarding when to add a gap time after the beam switch (see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched…”);
identifying the gap time after the beam switch when the one or more conditions are met (see at least ¶ [0190], “…the UE 101 may opportunistically identify a time gap without any scheduled UL transmissions to utilize for single-step timing adjustments…”  and see at least ¶ [0193], “…UE 101 may determine a timing drift associated with the second beam…” and see at least ¶ [0200], “…the UE 101 may estimate a timing drift associated with the second beam during a candidate beam measurement phase. As will be described in more detail below, this relates to opportunistically identifying an UL gap to use for the UL timing adjustment. In 1515, the UE 101 may apply an UL timing adjustment based on the timing drift estimation…”and see at least ¶ [0212],  “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched…”); 
refraining from transmitting or receiving during the gap time (see at least claim 10 “…a single-step UL timing adjustment, applied within the time gap after the UE performs the switch from the first beam to the second beam, and wherein there is no UL transmission from the UE to a base station during the identified time gap…” and see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched, wherein there is no UL transmission from the UE to the base station, within the identified time gap duration…”); and 
communicating with the network entity, after the gap time, using the second beam (see at least ¶ [0193], “…the UE 101 applies a UL timing adjustment based on the determined timing drift. …, the timing adjustment may be a single-step timing adjustment or a multi-step timing adjustment. Subsequently, the method 1200 ends…” and see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched…”).
Consider claim 15, Gui teaches a method for wireless communications by a network entity (see at least ¶ [0181], “…a base station (e.g., RAN node 111), the UE 101 may transmit a beam in any of a plurality of different directions…”), comprising: 
performing a beam switch from a first beam to a second beam (see at least ¶ [0186], “…the UE 101 may perform beam refinement with the assistance of Rx beam sweeping. In other 5G NR scenarios, beam switching may be applied on both the UE side and gNB side. For example, the RAN node 111 may trigger transmission configuration indicator (TCI) state reconfiguration based on beam reporting by the UE 101…” and see at least ¶ [0189], “…the UE may utilize a multi-step UL timing adjustment which may be triggered by timing adjustment commands received from the currently camped gNB (e.g., RAN node 111)…” and see at least ¶ [0193], “…the UE 101 may perform a switch from a first beam to a second beam…”); 
identifying a gap time after the beam switch when one or more conditions are met (see at least ¶ [0193], “…UE 101 may determine a timing drift associated with the second beam…” and see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched…”); 
transmitting, to the UE, a configuration indicating the one or more conditions regarding when to add the gap time after the beam switch (see at least ¶ [0202],  “…the UE 101 may collect measurement data based on downlink (DL) CSI-RS received from a first DL beam…” and see at least claim 10 “…a single-step UL timing adjustment, applied within the time gap after the UE performs the switch from the first beam to the second beam, and wherein there is no UL transmission from the UE to a base station during the identified time gap…” and see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched, wherein there is no UL transmission from the UE to the base station, within the identified time gap duration…”); and 
communicating with the UE, after the gap time, using the second beam (see at least ¶ [0193], “…the UE 101 applies a UL timing adjustment based on the determined timing drift. …, the timing adjustment may be a single-step timing adjustment or a multi-step timing adjustment. Subsequently, the method 1200 ends…” and see at least ¶ [0212], “…the UE identifies a time gap duration, and applies single-step UL timing adjustment within the time gap duration, after the active beam pattern (pair) is switched…”).
Consider claims 2, 16 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the gap time is defined in units of symbols or absolute time (see ¶ [0189], “…This adjustment may be applied if the timing drift of the new beam pair is higher than a threshold value for CP length of an UL symbol transmitted within the active UL bandwidth part (BWP)…”).
Consider claims 3, 30 (depends on at least claims 1, 29), Gui discloses the limitations of claims 1, 29 as applied to claim rejection 1, 29 above and further discloses:
Gui teaches wherein a length of the gap time is determined based on at least one of: beam switching capability information of the UE reported or to be reported to the network entity; or the configuration (see at least ¶ [0189], “…the UE may utilize a multi-step UL timing adjustment which may be triggered by timing adjustment commands received from the currently camped gNB (e.g., RAN node 111)…” and see at least ¶ [0193], “…the UE 101 may perform a switch from a first beam to a second beam…”).
Consider claims 4, 18 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the beam switching capability information comprises an indication of one or more settling times for the UE after one or more types of beam switches; and the configuration indicates one or more gap time lengths that satisfy the indicated one or more settling times (see at least ¶ [0173], “…services perform functions including, but not limited to: E-UTRAN Radio Access Bearer (E-RAB) management, UE capability indication, mobility, NAS signaling transport, RAN Information Management (RIM), and configuration transfer…”).
Consider claims 5, 19 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the one or more conditions relate to a type of the beam switch (see at least ¶ [0002], “…user equipment (UE) may establish a connection to at least one of multiple different networks or types of networks. In some networks, signaling between the UE and the network may be achieved by beamforming which is an antenna technique used to transmit or receive a directional signal…”).
Consider claims 6, 20 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches different types of beam switches with different gap time lengths include at least two of: a beam switch from an uplink beam to another uplink beam; a beam switch from a downlink beam to another downlink beam; a beam switch from the uplink beam to the downlink beam; or a beam switch from the downlink beam to the uplink beam (see at least ¶ [0002], “…user equipment (UE) may establish a connection to at least one of multiple different networks or types of networks. In some networks, signaling between the UE and the network may be achieved by beamforming which is an antenna technique used to transmit or receive a directional signal…” and see at least ¶ [0202], “…identifying an UL gap without an UL transmission to apply an UL timing adjustment. Initially, the UE 101 may collect measurement data based on downlink (DL) CSI-RS received from a first DL beam…”).
Consider claims 7, 21 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the one or more conditions relate to a type of reference signal used to measure a channel after the beam switch (see at least ¶ [0190], “…the UE 101 may estimate the timing drift of a new beam during candidate beam measurement phase before beam switching occurs by using beam management channel state information-reference signal (CSI-RS) or signal synchronization block (SSB) and without waiting for the tracking reference signal (TRS) associated with the new beam to be received after the beam switching …”).
Consider claims 8, 22 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches different types of beam switches with different gap time lengths include at least two of: a beam switch from an uplink beam to another uplink beam; a beam switch from a downlink beam to another downlink beam; a beam switch from the uplink beam to the downlink beam; or a beam switch from the downlink beam to the uplink beam (see at least ¶ [0190], “…the UE 101 may estimate the timing drift of a new beam during candidate beam measurement phase before beam switching occurs by using beam management channel state information-reference signal (CSI-RS) or signal synchronization block (SSB) and without waiting for the tracking reference signal (TRS) associated with the new beam to be received after the beam switching …”).
Consider claims 9, 23 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the one or more conditions relate to a characteristic of a type of transmission to be transmitted via the first beam or the second beam (see at least ¶ [0067], “…the UE 801 may perform mobility Registration Update procedures, perform periodic Registration Update procedures triggered by expiration of the periodic update timer (e.g., to notify the network that the UE 801 is still active), and perform a Registration Update procedure to update UE capability information or to re-negotiate protocol parameters with the network, among others …”).
Consider claims 10, 24 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the characteristic comprises at least one of: tone spacing; cyclic prefix length; a modulation and coding scheme (MCS); a traffic priority; a quality of service (QoS) parameter; or a length of a data transmission (see at least ¶ [0188], “…the propagation delay change introduced by beam switching may exceed a portion of the cyclic prefix (CP) length of an UL OFDM symbol…”).
Consider claims 12, 26 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the configuration indicates different gap time lengths to be added after beam switching when different conditions are met (see at least ¶ [0207], “…The UE applies a single step of UL timing adjustment after having switched to a new beam (pair), based on a measured timing offset associate to the new beam (pair), if the measured timing offset is higher than 50% of the cyclic prefix length of an uplink (UL) symbol to be transmitted from UE to base station…”).
Consider claims 13, 27 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches refraining from transmitting or receiving via the second beam during the gap time; or skipping at least a portion of a previously scheduled transmission when the previously scheduled transmission overlaps the gap time (see at least ¶ [0190], “…the UE 101 may opportunistically identify a time gap without any scheduled UL transmissions to utilize for single-step timing adjustments. For example, the UE 101 may estimate the timing drift of a new beam during candidate beam measurement phase before beam switching occurs by using beam management channel state information-reference signal (CSI-RS) or signal synchronization block (SSB) and without waiting for the tracking reference signal (TRS) associated with the new beam to be received after the beam switching…”).
Consider claims 14, 28 (depends on at least claims 1, 15), Gui discloses the limitations of claims 1, 15 as applied to claim rejection 1, 15 above and further discloses:
Gui teaches the UE skips only the portion of the previously scheduled transmission that overlaps the gap time (see at least ¶ [0188], “…the propagation delay change introduced by beam switching may exceed a portion of the cyclic prefix (CP) length of an UL OFDM symbol. If this timing change is applied within a UL burst, UL interruption is expected which may impact UE 101 UL performance in RRC Connected mode…”).
Consider claim 17 (depends on at least claim 15), Gui discloses the limitations of claim 15 as applied to claim rejection 15 above and further discloses:
Gui teaches receiving, from the network entity, a configuration, wherein a length of the gap time is determined based on at least one of: beam switching capability information of the UE reported or to be reported to the network entity; or the configuration (see at least ¶ [0189], “…the UE may utilize a multi-step UL timing adjustment which may be triggered by timing adjustment commands received from the currently camped gNB (e.g., RAN node 111)…” and see at least ¶ [0193], “…the UE 101 may perform a switch from a first beam to a second beam…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645